Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of June 4th 2021 has been considered.
Claim 1 has been amended.
Claims 1-7 are pending in the current application.
Claims 6-7 are withdrawn from consideration.
Claims 1-5 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Ergun et al (US 2015/0157038 A1) in view of Eskins et al (US 5,676,994). 

Regarding claims 1 and 3: Ergun discloses an oil composition (i.e., oleogel) comprising 80wt%-92wt% triacylglycerol oils and fats (see Ergun abstract; paragraphs [0018]-[0019]), and one or more ethylcellulose (see Ergun abstract; paragraphs [0021]-[023]) and a stabilizer consisting of one or more fatty acids, one or more monoglycerides of fatty acids, one or more diglycerides of fatty acids and mixtures thereof (see Ergun abstract; paragraph [0031]). Ergun also discloses the ratio of the triacylglycerol oil to ethylcellulose to be 90:10 (see Ergun abstract; paragraph [0017]) and the ratio of the ethylcellulose to stabilizer to be from 5:1 to 1:1 (see Ergun paragraph [0031]). Given the fact the relative contents of the oil, ethylcellulose and stabilizer recited in claim 1 overlap the relative contents of the oil, ethylcellulose and stabilizer in Ergun, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the starch recited in claims 1 and 3: Ergun discloses an oil composition comprising triacylglycerol oil or fat (e.g., vegetable oils), and one or more ethylcellulose and stabilizer, but fails to disclose starch; However, Eskins discloses using starch having amylose content of less than 35% (e.g., corn starch) for oil structuring, wherein 5 to 900 parts of oil are combined with 100 parts of the starch (see Eskins column 6, lines 17-47 and column 7, lines 36-40), which overlaps the ratio of oil to starch recited in 
Regarding claim 2: Ergun discloses an oil composition (i.e., oleogel) comprising 80wt%-92wt% triacylglycerol oils and fats, wherein the triacylglycerol oils and fats are mixtures of at least one unsaturated oil (e.g., grape seed oil, flaxseed oil, corn oil, canola oil, etc) and at least one saturated fat (e.g., cocoa butter and palm oil) (see Ergun paragraph [0020]), but fails to disclose the ratio of the unsaturated oil to saturated fat to be 6:1 or greater; However, Ergun discloses of the health benefits of consuming less saturated fats and more unsaturated oils, and of the goal/desire of the inventor is to provide an oleogel comprising less saturated fats and more unsaturated oils (see Ergun paragraphs [0001]-[0004]). Therefore, it would have been obvious to a skilled artisan at the time application was filed to have modified Ergun and to have adjusted the ratio of unsaturated oils to saturated fats in the oleogel to at least 6-to-1 in order to provide the consumer with the health benefits associated with increased unsaturated oil intake and decreased saturated fat intake, and thus arrive at the claimed limitations.
Regarding claims 4 and 5: Ergun discloses the additive (i.e., stabilizer) is selected from the group consisting of one or more fatty acids, one or more monoglyceride of a fatty acid, and mixtures thereof, such as polyglyceryl ester of stearic acid (PGPS) (see Ergun paragraph [0031]).

Response to Arguments
Applicant's arguments filed on June 4th 2021 have been fully considered but they are not persuasive.

Applicant argues on page 4 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Ergun fails to disclose oleogel that is oil stabilized by a stabilizer comprising fatty acids, monoglycerides of fatty acids and/or diglycerides. Examiner respectfully disagrees.
As discussed above, Ergun discloses on paragraph [0031] the oleogel comprises stabilizer(s), wherein examples of stabilizers are polyglyceryl ester of stearic acid--polyglyeryl polystearate (PGPS), polyglyceryl ester of oleic acid--polyglyceryl polyoleate (PGPO) and polyglyceryl ester of ricinoleic acid--polyglyceryl polyricinoleate (PGPR); diglycerides; monoglycerides, such as succinylated monoglyceride, lactylated monoglyceride, acetylated monoglyceride, monoglyceride citrate, monoglyceride phosphate, stearyl monoglyceride citrate, and/or diacetyl-tartrate ester of monoglyceride. Which clearly meets the claimed limitations.

Applicant argues on page 5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Ergun and Eskins are from nonanalogous arts, as Ergun discloses oleogels and Eskins discloses oil that is structurally stabilized with starch. Examiner respectfully disagrees. 
Evidenced provided by NPL Wijamprecha et al., “Microstructure and rheology of oleogel-stabilized water-in-oil emulsions containing crystal-stabilized droplets as active fillers” (from LWT-Food Science and Technology 115 (2019) 108058).
 In response to applicant's argument that Ergun and Eskins disclose nonanalogous art, given the fact that oleogels are oil-continuous gels in which a low amount of non-triglyceride gelators immobilize liquid oil within a structured three-dimensional networks, i.e., structurally stabilized oils stabilized with gelators (see Wijarnprecha et al., Introduction), and since the emulsifiers in Ergun and the starch in Eskins are known gelators, Erugn and Eskins are clearly from analogous arts. As set forth in the MPEP § 2141.01(a), a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Applicant argues on page 5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Eskins fails to disclose oleogels, but oils structurally stabilized with starch, thus the relative contents of starch in Eskins do not render the claimed ranges obvious. Examiner respectfully disagrees.
As discussed above, given the fact that oleogels are oil-continuous gels in which a low amount of non-triglyceride gelators immobilize liquid oil within a structured three-dimensional networks, i.e., structurally stabilized oils stabilized with gelators (see .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792